

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of April 20, 2012 (the "Amendment Date"), by and among
SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited liability company
("Southwest"), SKINNY'S, LLC, a Texas limited liability company ("Skinny's" and,
together with Southwest, each a "Borrower" and collectively the "Borrowers"),
GTS LICENSING COMPANY, INC., a Texas corporation (the "Subsidiary Guarantor"),
the financial institutions party to this Amendment as lenders (collectively, the
"Lenders"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (the "Administrative
Agent").


R E C I T A L S:


A.    The Borrowers, the Subsidiary Guarantor, the Lenders and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of December 30, 2010 (as the same may be amended, restated,
modified, extended or renewed from time to time, the "Credit Agreement").


B.    The Borrowers, the Subsidiary Guarantor, the Lenders and the
Administrative Agent desire to amend the Credit Agreement and to address certain
matters as provided herein.


NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1.DEFINITIONS
Section 1.1    Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Credit Agreement.
SECTION 2.     AMENDMENTS TO THE CREDIT AGREEMENT
Section 2.1    Addition of New Defined Terms. Section 1.1 of the Credit
Agreement is hereby amended to add each of the following defined terms and its
related definition, each of which defined terms shall appear in alphabetical
order in Section 1.1:
"First Amendment" means that certain First Amendment to Amended and Restated
Credit Agreement dated as of April 20, 2012, by and among the Borrowers, GTS,
the Lenders and the Administrative Agent.
"Released Properties" means each of the real properties described on Schedule
1.1(A) attached hereto, which real properties have been or are to be released
from the Liens of the Administrative Agent created by the Mortgages in
connection with the execution of the First Amendment.
Section 2.2    No Liens on Released Properties. A new sentence is hereby added
to the end of Section 11.2 of the Credit Agreement (immediately following clause
(j) of Section 11.2), which sentence shall read in its entirety as follows:
Notwithstanding anything to the contrary contained in this Section 11.2, in no
event shall any Credit Party create, incur, assume or permit to exist any Lien
on any of the Released Properties other than Liens referred to in and permitted
by Section 11.2 above.



--------------------------------------------------------------------------------



Section 2.3    Release of Lien on Released Properties. A new sentence is hereby
added to the end of Section 14.2 of the Credit Agreement, which sentence shall
read in its entirety as follows:
Notwithstanding the foregoing, the Lenders authorize the Administrative Agent to
release its Lien on each of the Released Properties (and the Administrative
Agent agrees to release such Lien) in a reasonably prompt manner after the
execution and delivery of the First Amendment, each of which releases shall be
effectuated pursuant to a release of Lien in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
Section 2.4    Addition of New Schedule 1.1(A). A new Schedule 1.1(A) is hereby
added to the Credit Agreement, which Schedule 1.1(A) shall read in its entirety
as set forth in Schedule 1.1(A) attached hereto and incorporated herein by
reference.
SECTION 3.     CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the condition precedent that the Administrative
Agent shall have received this Amendment as duly executed by all parties hereto,
which parties shall include all of the Borrowers, GTS and the Lenders.
SECTION 4.     MISCELLANEOUS
Section 4.1    Representations and Warranties. Each of Credit Parties represents
and warrants to the Administrative Agent and the Lenders that (a) no Default or
Event of Default has occurred and is continuing (after giving effect to this
Amendment), (b) such Credit Party has all requisite power and authority to
execute and deliver this Amendment, and (c) the execution and delivery of this
Amendment by such Credit Party has been duly authorized by all necessary
corporate or other organizational action, and does not and will not violate or
result in any breach or contravention of any Material Contract to which such
Credit Party is a party or subject, any charter, by-laws or other organizational
documents of such Credit Party or any Applicable Law.
Section 4.2    Ratifications. Except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Credit Parties, the Lenders and the Administrative Agent agree that
the Credit Agreement and other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors' rights generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 4.3    Reference to Credit Agreement, etc. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, is
hereby amended so that any reference in such Loan Document to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Loan Document.
Section 4.4    Effect of Amendment. Each Credit Party hereby (a) agrees that
this Amendment shall not limit or diminish the obligations of any Borrower, the
Subsidiary Guarantor or other Credit Party under the Credit Agreement or any
other Loan Document, and (b) reaffirms its obligations under the Credit
Agreement and each of the other Loan Documents.



--------------------------------------------------------------------------------



Section 4.5    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 4.6    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER LAW
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
Section 4.7    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Credit Parties, the Lenders and the Administrative
Agent and their respective successors and permitted assigns, provided that none
of Credit Parties may assign or transfer any of its rights or delegate any of
its duties or obligations hereunder without the prior written consent of the
Administrative Agent and the Required Lenders.
Section 4.8    Counterparts; Electronic Signatures. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Executed counterparts of a
signature page to this Amendment may be delivered by facsimile or electronic
messaging system, and if so delivered shall have the same force and effect as
manually signed originals for all purposes.
Section 4.9    Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 4.10    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND ALL
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR AMONG THE PARTIES
HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES
HERETO OR THERETO.
Section 4.11    Costs and Expenses. The Borrowers agree to pay all reasonable
out of pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment and the releases of
the Liens affecting the Released Properties, including without limitation the
reasonable fees and expenses of counsel to the Administrative Agent.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 
THE BORROWERS:


SOUTHWEST CONVENIENCE STORES, LLC,
as a Borrower and a Credit Party




By:     /s/ Michael Oster            
Name:    Michael Oster
Title:    Vice President




 
SKINNY'S, LLC, as a Borrower and a Credit Party




By:     /s/ Michael Oster            
Name:    Michael Oster
Title:    Vice President




 
THE SUBSIDIARY GUARANTOR:


GTS LICENSING COMPANY, INC., as a Subsidiary Guarantor and a Credit Party




By:     /s/ Michael Oster            
Name:    Michael Oster
Title:    Vice President








--------------------------------------------------------------------------------





 
THE ADMINISTRATIVE AGENT
AND THE LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender




By:    /s/ W.R. Birdwell            
Name:    W.R. Birdwell                
Title:    Senior Vice President            


 
BANK LEUMI USA, as a Lender




By:    /s/ Dr. Avram Keusch            
Name:    Dr. Avram Keusch            
Title:    First Vice President            




 






By:    /s/ Sivan Maseng            
Name:    Sivan Maseng             
Title:    Assistant Vice President            








